Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as *****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Exhibit 10.1

 

SUPPLY AGREEMENT

 

This Supply Agreement (“Supply Agreement”) is effective as of March 29, 2004 and
is between MANNATECH, INC. a Texas corporation (“MANNATECH”) with its principal
place of business located at 600 S. Royal Lane, Suite 200, Coppell, Texas 75019
and ITS SUPPLIER **** with its principal place of business located at ****,
hereinafter collectively referred to as “Parties”.

 

W I T N E S S E T H

 

WHEREAS, MANNATECH manufactures and sells a range of dietary supplements for
consumers in the United States, Australia, New Zealand, Canada, Japan and the
United Kingdom;

 

WHEREAS, ITS SUPPLIER sources, processes and freeze-dries a wild bush dried
powder native to Australia (the “Powder”) which may be used as an ingredient in
MANNATECH’s Dietary Supplements;

 

WHEREAS, ITS SUPPLIER has made a provisional patent application in Australia for
an invention known as a fruit processing device;

 

WHEREAS, ITS SUPPLIER desires to sell to MANNATECH and MANNATECH desires to
purchase from ITS SUPPLIER, the Powder for inclusion in its existing and new
product lines in quantities, at the price and upon the terms and conditions set
forth herein; and between the Parties pursuant to which on the terms and
conditions set out in this agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties hereto agree as follows:

 

1. Term.

 

  1.1 Initial Term

 

This Agreement commences on the effective date above, subject to the terms and
conditions of this Agreement and continues in full force and effect for five (5)
years during the Initial Term.

 

  1.2 Renewal

 

 

ITS SUPPLIER grants to MANNATECH an option to renew this Agreement for a further
period of five (5) - one (1) year renewal terms on the same terms and
conditions, with the exception of this clause, such option to be exercisable by
MANNATECH by notice in writing given not less than three (3) months prior to the
expiration of the Initial Term.

 

2. Sale and Purchase.

 

  2.1 ITS SUPPLIER will supply the Powder consistent with the attached Raw
Material and Starting Material specifications as indicated and attached hereto
as Exhibits “A” and “B”, respectively, such specifications may be amended from
time-to-time as mutually agreed upon by the Parties hereto.

 

  2.2 Subject to the terms and conditions of this Agreement, ITS SUPPLIER shall
sell to MANNATECH and MANNATECH shall purchase from ITS SUPPLIER, not less than
1,000 kilograms of Powder per year during the Term (the “Minimum Amount”). In
the event that MANNATECH reasonably anticipates that it shall require more
Powder than its prior order, ITS SUPPLIER will exert its best reasonable effort
to deliver such additional amounts.

 

  2.3 ITS SUPPLIER shall be responsible for making arrangements to ensure that
the harvesting and supply of raw materials is legal in Australia and that the
export of Powder from Australia is legal at all times, subject to Article 18.

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

3. Forecast and Reserve Amount.

 

ITS SUPPLIER will guarantee the continuity of supply based on Mannatech’s
demand. Mannatech, to the best of its abilities will provide a one (1) year
forecast of its anticipated Powder requirements (the “Forecast”). The Forecast
will be prepared in October for the following calendar year. Mannatech will work
with ITS SUPPLIER to develop a level of safety stock based on seasonal crop
variations (the “Reserve Amount”). ITS SUPPLIER will carry safety stock, at an
agreed level, in excess of any stock ordered by Mannatech and will notify
Mannatech, in writing, immediately upon discovering that it may not be able to
meet Mannatech’s demand, for any reason whatsoever.

 

4. Minimum Purchase.

 

  4.1 MANNATECH is not obligated to purchase the Forecast Amount or the Reserve
Amount; however MANNATECH agrees to order and ITS SUPPLIER agrees to supply the
Minimum Amount.

 

  4.2 If MANNATECH orders less than the Minimum Amount, MANNATECH agrees to pay
ITS SUPPLIER at the end of the calendar year the difference between the price of
the amount ordered in the calendar year and the price of the Minimum Amount.

 

  4.3 If ITS SUPPLIER is unable, or anticipates it will be unable to supply the
Powder, ITS SUPPLIER will immediately notify MANNATECH in writing that it is
unable to supply the Powder and will arrange for the refund of all outstanding
pre-payments within fifteen (15) calendar days of notification.

 

5. Order & Delivery.

 

  5.1 MANNATECH to place orders

 

MANNATECH will place orders for the Powder with ITS SUPPLIER from time-to-time
(“Orders”). Orders must be in writing and specify:

 

  (a) the quantity of Powder required;

 

  (b) the port of shipment and details of the relevant ship; and

 

  (c) the delivery date.

 

  5.2 Rejection of order

 

ITS SUPPLIER may only reject an Order from MANNATECH if:

 

  (a) ITS SUPPLIER has supplied the Minimum Amount in the calendar year;

 

  (b) ITS SUPPLIER has supplied the Forecast and Reserve Amount for the calendar
year; and

 

  (c) ITS SUPPLIER does not have any remaining Powder (including any Reserve
Amount).

 

  5.3 Delivery

 

MANNATECH and ITS SUPPLIER agree that ITS SUPPLIER will deliver the Powder to
MANNATECH at 445 S. Royal Lane, Suite 600, Coppell, Texas 75019 USA. MANNATECH
agrees that it will identify in the Order, the port of shipment to the USA of
the Powder and MANNATECH will pay or reimburse ITS SUPPLIER for the cost of
shipment from the Australian port of shipment to the warehouse in the USA
nominated by MANNATECH.

 

6. Price & Payment.

 

  6.1 The Parties agree that for the first year of the Term, ITS SUPPLIER will
sell the Powder to MANNATECH at a price of ****. (“Price”). All payment shall be
in Australian dollars.

 

  6.2 MANNATECH will pay fifty percent (50%) of total invoice at the time the
Order is placed. Final payment is due within fifteen (15) business days after
MANNATECH accepts or is deemed to have accepted the compliance of the powder as
in Article 7 hereof.

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

  6.3 The Parties agree that, at least thirty (30) days prior to the twelve
month period ending each year after the effective date and each Renewal Term
thereafter, (the “Anniversary Date”), MANNATECH and ITS SUPPLIER will agree in
writing on the price of the Powder to be sold by ITS SUPPLIER and purchased by
MANNATECH hereunder during such additional one-year period. At least sixty (60)
days prior to the Anniversary Date, ITS SUPPLIER and MANNATECH shall commence
good faith negotiations to determine and agree upon such Price for such
additional one-year period. The foregoing notwithstanding, in no event shall the
Price exceed AUD $570 per kg. If MANNATECH and ITS SUPPLIER are unable to so
agree on such Price, the Parties may terminate this Agreement at the end of the
then-current Term. Nothing contained in this Paragraph shall be deemed to (i.)
obligate MANNATECH and ITS SUPPLIER to agree upon such Price, (ii.) obligate a
party to negotiate with the other party regarding such Price if the other party
is then in breach of or in default under this Agreement or (iii) limit the
rights of MANNATECH and ITS SUPPLIER under Article 18 hereof.

 

7. Inspection & Non-Compliance.

 

  7.1 MANNATECH has the right to inspect and test the Powder as contemplated
herein, to the extent practicable and at all places and times, including the
period of manufacture, and in any event prior to acceptance thereof. MANNATECH
shall perform inspections and tests for quality assurance in a manner that will
not unduly delay the production of the Powder. MANNATECH may require repair,
reformulation or replacement of non-conforming Powder, constituting, without
limitation of the foregoing, unacceptable manufacture, scientific validation,
safety, efficacy and nonconformity with applicable law. MANNATECH reserves the
right to run adequate testing, at its sole expense, to determine whether the
Powder conforms to the specifications as contemplated hereby. Use of a portion
of the Powder for testing purposes does not constitute acceptance thereof. In
the event of a dispute over test results, the arbiter will be the Australian
Government Analytical Laboratories or an FDA certified laboratory in the USA.

 

  7.2 Inspection of Manufacturing Processes

 

ITS SUPPLIER will provide reasonable access to nominated representatives of
MANNATECH to ITS SUPPLIER’S facilities or subcontracted facilities to monitor
ITS SUPPLIER’S compliance with its obligations under this Agreement and perform
any tests deemed necessary to ensure the Powder is manufactured in accordance
with the Product Specifications. MANNATECH agrees to ensure its nominated
representatives comply with any reasonable instructions given to the
representative by ITS SUPPLIER while the representative is on ITS SUPPLIER’S
premises.

 

  7.3 Inspection and Testing of Powder

 

  7.3.1 MANNATECH will inspect the Powder and carry out quality assurance tests
(“QAT”) and to ensure compliance with the terms of this Agreement within thirty
(30) days of the Powder being received by MANNATECH at its nominated warehouse
in the United States (“Acceptance Period”). If MANNATECH inspects the Powder,
carries out the QAT and collects the Powder without notifying ITS SUPPLIER
within fourteen (14) business days of any non-complying Powder, MANNATECH will
be deemed to have accepted compliance of the Powder.

 

  7.3.2 If MANNATECH fails to carry out an inspection and the QAT within the
Acceptance Period, it is deemed to have accepted compliance of the Powder on the
terms of this Agreement.

 

  7.4 Non-complying Products

 

If during the Acceptance Period:

 

  7.4.1 MANNATECH acting reasonably considers that the Powder delivered to
MANNATECH by ITS SUPPLIER does not comply with the Product Specifications or any
applicable laws, regulations or industry standards or does not satisfy the QAT
(“Non-Complying Powder”); and

 

3



--------------------------------------------------------------------------------

  7.4.2 The relevant non-compliance, in the reasonable opinion of MANNATECH
occurred during the manufacture or packaging of the Powder by ITS SUPPLIER, then
MANNATECH:

 

  (a) Must immediately notify ITS SUPPLIER of the alleged Non-Complying Powder
and the details of the alleged non-compliance (including any relevant test
results); and

 

  (b) Isolate all Non-Complying Powder delivered in the same shipment; and

 

  (c) Allow ITS SUPPLIER (or its agent or representative) to inspect the
Non-Complying Powder which has been isolated by MANNATECH.

 

  7.5 Reimbursement of Reasonable Costs

 

If ITS SUPPLIER or its agent or representative

 

  7.5.1 agrees that the Powder isolated by MANNATECH is Non-Complying, it must
reimburse the costs incurred by MANNATECH in isolating the Non-Complying Powder,
collect the Non-Complying Powder from MANNATECH and, at ITS SUPPLIER’S option,
either

 

  (a) replace the amount of Non-Complying Powder with complying Powder; or

 

  (b) if ITS SUPPLIER has already been paid for the Non-Complying Powder, refund
an amount equal to the invoiced price of the Non-Complying Powder; or

 

  (c) if ITS SUPPLIER has not been paid, issue a new invoice to MANNATECH with a
reduction in price equal to the invoiced price for the Non-Complying Powder; or

 

  (d) does not agree with MANNATECH that any of the Non-Complying Powder
rejected are non-complying, then the dispute resolution provisions of clause 7.6
shall apply.

 

  7.6 Product Conformity Arbitration

 

If the Parties cannot agree whether the Powder is non-complying, the Parties may
appoint an arbitrator to settle the dispute (the cost of which shall be equally
shared by the Parties) from:

 

  7.6.1 the Australian Government Analytical Laboratories; or

 

  7.6.2 an FDA certified laboratory in the United States nominated by MANNATECH.

 

8. Title & Risk.

 

Title and risk in the Powder which is subject to an Order passes from ITS
SUPPLIER to MANNATECH when compliance of the Powder is accepted or is deemed to
have been accepted in accordance with clause 7.3 and payment has been made in
full.

 

9. Marketing.

 

  9.1 Marketing the Dietary Supplements

 

The Parties agree that any Dietary Supplement (or other such product) which has
the Powder as an ingredient will be marketed under the MANNATECH Intellectual
Property.

 

  9.2 Product Information.

 

ITS SUPPLIER will provide to MANNATECH all reasonably accessible scientific
data, safety data, efficacy studies and other relevant information (“Product
Information”) to substantiate any and all of ITS SUPPLIER’S claims about the
Powder.

 

  9.3 Marketing the Product

 

MANNATECH will use its best endeavors to market the Powder, including without
limitation, preparing appropriate marketing materials and training for
MANNATECH’s distributors.

 

4



--------------------------------------------------------------------------------

10. Exclusivity.

 

  10.1 During the Term and any Renewal Term of this Agreement, ITS SUPPLIER
agrees that it will provide the Powder (for sale or otherwise) only to Mannatech
for inclusion in its dietary supplements worldwide Except as expressly permitted
by written approval of Mannatech, ITS SUPPLIER may not sell the Powder to any
other company or individual for use in a Dietary Supplement. ITS SUPPLIER may
sell excess Powder to other companies provided it receives written assurances
that the Powder will only be used for other than in Dietary Supplements and/or
listed medicines and only upon prior written consent of MANNATECH, which will
not be unreasonably withheld.

 

  10.2 For the purpose of this Agreement “Dietary Supplement” is defined as a
finished product, in tablet, capsule or powder form, for nutritional purposes or
similar uses as permitted in the USA under DSHEA; Australia in listed or
registered oral complementary medicines as defined in the Therapeutic Goods Act;
and similar products in other countries.

 

  10.3 Without limitation of the foregoing, ITS SUPPLIER may not sell Powder in
any form or fashion to any of MANNATECH’S Independent Associates. For the
purposes of this Agreement, an Associate is an individual or business entity
which has been assigned a MANNATECH account number, is bound by MANNATECH’S
Associate Agreement and the terms and conditions related thereto, and which has
placed at least one order for MANNATECH products during the prior twelve (12)
month period. For the purposes of this paragraph, “Associates” shall also be
defined to include individuals participating in MANNATECH’S “Member” program.

 

11. Quality.

 

ITS SUPPLIER warrants to MANNATECH that all Powder sold by ITS SUPPLIER pursuant
to this Agreement will conform to the quality specifications set forth in
Exhibits A & B to this Agreement. ITS SUPPLIER REPRESENTS THAT THE POWDER MEETS
THE SPECIFICATIONS OUTLINED ON THE ATTACHED EXHIBITS A & B AND THAT IT IS AN
INGREDIENT APPROVED FOR USE IN COMPLEMENTARY MEDICINES UNDER THE THERAPEUTIC
GOODS ACT.

 

12. ITS SUPPLIER’S Warranties.

 

ITS SUPPLIER warrants to MANNATECH that:

 

  12.1 the Powder will be harvested, processed and packaged so that it meets the
Product Specifications;

 

  12.2 the performance of its obligations under this Agreement does not breach
any other agreement to which it is a party, including but not limited to, any
agreements with its customers or suppliers;

 

  12.3 ITS SUPPLIER has all necessary licenses, permits and approvals necessary
to harvest, process and export Powder to the United States and that such
harvesting, processing and exporting will not contravene any laws or regulations
of the Commonwealth of Australia;

 

  12.4 The harvesting, processing and supply of the raw materials complies with
all applicable law, regulations and industry standards in Australia;

 

  12.5 The Powder will, when exported comply with all applicable law,
regulations and industry standards in Australia; and

 

  12.6 The Powder will not violate or infringe any patent or copyright in
Australia and New Zealand or constitute the misuse or misappropriation of any
trade secret or confidential information which is the subject of an agreement or
legal requirement involving a third-party.

 

13. Termination.

 

Mannatech may terminate this Agreement immediately by written notice to ITS
SUPPLIER if:

 

  13.1 A person (other than a person who is a related body corporate of ITS
SUPPLIER) directly or indirectly becomes entitled to or acquires more than 50%
of the voting shares of ITS SUPPLIER;

 

  13.2 ITS SUPPLIER disposes of part or all of its assets, operations or
business other than in the ordinary course of business (except where that
disposal is to a person who is a related body corporate of ITS SUPPLIER);

 

5



--------------------------------------------------------------------------------

  13.3 ****

 

  13.4 Any governmental authority or regulator imposes restrictions on the
harvesting, processing or export of the Powder which has the effect that ITS
SUPPLIER is not reasonably able to supply the Minimum Amount; or

 

  13.5 In any year a substantial portion, for example 30%, of Powder supplied by
ITS SUPPLIER fails to meet the Product Specifications or to satisfy the QAT, or
some of the Powder, for example 30%, repeatedly fails to meet such Product
Specifications or satisfy the QAT.

 

14. Confidential Information.

 

  14.1 ITS SUPPLIER recognizes and acknowledges that MANNATECH’S trade name(s),
trademarks, copyrights, patents, marketing plans, identity of and related
information regarding its Associates, product formulations and other proprietary
product information and any information relating to the management/operations of
MANNATECH are valuable assets belonging to MANNATECH and as such are the sole
property and may constitute trade secrets of MANNATECH. Prior to and during the
performance of this Agreement ITS SUPPLIER may have or had access to certain
confidential information pertaining to MANNATECH. ITS SUPPLIER specifically
agrees ITS SUPPLIER will not at any time, during or after the performance of the
Agreement, in any manner, either directly or indirectly, use, divulge, disclose,
or communicate to any person, firm or corporation, any confidential information
of any kind, nature, or description concerning any matters affecting or relating
to the business of MANNATECH (hereinafter referred to as “MANNATECH Confidential
Information”). MANNATECH Confidential Information includes but is not limited
to: MANNATECH genealogies (being the information held by MANNATECH or by any
current or former Associate of MANNATECH related to its Associates including
without limitation its relationship with each of its Associates, the Associate’s
name, address, telephone number, email address, upline and downline, charts,
data reports, proprietary product information which may from time-to-time be
made known to ITS SUPPLIER, the names or practices of any of MANNATECH’S
customers or Associates; MANNATECH’S marketing methods and related data; the
names of MANNATECH’S vendors or suppliers; costs of materials; costs of its
products generally, the prices MANNATECH obtains or has obtained or at which it
sells or has sold its products or services; manufacturing and sales costs; lists
or other written records used in MANNATECH’s business; compensation paid to its
Associates, details of training methods, new products or new uses for old
products, merchandising or sales techniques, contracts and licenses, business
systems, computer programs, or any other confidential information of, about, or
concerning the business of MANNATECH; its manner of operation or other
confidential data of any kind, nature or description.

 

  14.2 ITS SUPPLIER agrees to use the MANNATECH Confidential Information only
for MANNATECH business and shall return copies of any written MANNATECH
Confidential Information in ITS SUPPLIER’S possession to MANNATECH forthwith
upon written demand and upon termination of this Agreement for whatever reason.

 

  14.3 Notwithstanding anything to the contrary contained in this Agreement or
the License Agreement,

 

  14.3.1 ITS SUPPLIER shall have no obligation to maintain in confidence or
return to MANNATECH any information (i) that was known to ITS SUPPLIER prior to
its disclosure to ITS SUPPLIER by MANNATECH or any of its current or former
Associates and that did not become known to ITS SUPPLIER through disclosure by a
person who was then known actually by ITS SUPPLIER to have obtained such
information or made such disclosure in violation of any obligation to MANNATECH,
(ii) that is now in or hereafter enters the public domain other than due to a
breach by ITS SUPPLIER of this paragraph 14, (iii) that is disclosed to ITS
SUPPLIER by a third party who is not actually known by ITS SUPPLIER to have
obtained or disclosed such information in violation of any obligation to
MANNATECH, or (iv) that is independently developed by ITS SUPPLIER without the
aid, application or use of any MANNATECH Confidential information disclosed to
ITS SUPPLIER; and

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

  14.3.2 ITS SUPPLIER may make any disclosure of MANNATECH Confidential
Information (i) that it is necessary or appropriate to make in order to carry
out its obligations under any written agreement with MANNATECH, (ii) that it is
required or permitted to make pursuant to any written consent of or written
agreement with MANNATECH or (iii) that it is required by law to make.

 

  14.4 MANNATECH recognizes and acknowledges that ITS SUPPLIER’S trade name(s),
trademarks, copyrights, patents, marketing plans, product formulations,
know-how, compounds, products, processes, designs, production methods and
techniques and other proprietary product information and any information
relating to the management/operations of ITS SUPPLIER are valuable assets and
confidential information belonging to ITS SUPPLIER and as such are the sole
property of ITS SUPPLIER and may constitute trade secrets of ITS SUPPLIER. Prior
to and during the performance of the Agreement, MANNATECH may have or had access
to certain confidential information pertaining to ITS SUPPLIER. MANNATECH
specifically agrees it will not at any time, during or after the performance of
this Agreement, in any manner, either directly or indirectly, use, divulge,
disclose, or communicate to any person, firm or corporation, any confidential
information of any kind, nature, or description concerning any matters affecting
or relating to the business of ITS SUPPLIER (hereinafter referred to as “ITS
SUPPLIER Confidential Information”). ITS SUPPLIER Confidential Information
includes but is not limited to: the names or practices of any of ITS SUPPLIER’S
customers; ITS SUPPLIER’S marketing methods and related data; the names of ITS
SUPPLIER’S vendors or suppliers; costs of materials; costs of its products
generally, the prices ITS SUPPLIER obtains or has obtained or at which it sells
or has sold its products or services; manufacturing and sales costs; lists or
other written records used in ITS SUPPLIER’S business; details of training
methods, new products or new uses for old products, merchandising or sales
techniques, contracts and licenses, business systems, computer programs, or any
other confidential information of, about, or concerning the business of ITS
SUPPLIER; its manner of operation or other confidential data of any kind, nature
or description.

 

  14.5 MANNATECH agrees to use the ITS SUPPLIER Confidential Information only
for ITS SUPPLIER business and shall return copies of any written ITS SUPPLIER
Confidential Information in its possession to ITS SUPPLIER forthwith upon
written demand and upon termination of this Agreement for whatever reason.

 

  14.6 Notwithstanding anything to the contrary contained in this Agreement,

 

  14.6.1 MANNATECH shall have no obligation to maintain in confidence or return
to ITS SUPPLIER any information (i) that was known to MANNATECH prior to its
disclosure to MANNATECH by ITS SUPPLIER that did not become known to MANNATECH
through disclosure by a person who was then known actually by MANNATECH to have
obtained such information or made such disclosure in violation of any obligation
to ITS SUPPLIER, (ii) that is now in or hereafter enters the public domain other
than due to a breach by MANNATECH of this paragraph 14, (iii) that is disclosed
to MANNATECH by a third party who is not actually known by MANNATECH to have
obtained or disclosed such information in violation of any obligation to ITS
SUPPLIER, or (iv) that is independently developed by MANNATECH without the aid,
application or use of any ITS SUPPLIER Confidential information disclosed to
MANNATECH; and

 

  14.6.2 MANNATECH may make any disclosure of ITS SUPPLIER Confidential
Information (i) that it is necessary or appropriate to make in order to carry
out its obligations under any written agreement with ITS SUPPLIER, (ii) that it
is required or permitted to make pursuant to any written consent of or written
agreement with ITS SUPPLIER or (iii) that it is required by law to make.

 

15. No Agency.

 

Nothing contained or implied in this Agreement constitutes a party the partner,
agent or legal representative of another party for any purpose or creates any
partnership, agency or trust, and no party has any authority to bind the other
party in any way.

 

7



--------------------------------------------------------------------------------

16. Disclaimer and Indemnity.

 

ITS SUPPLIER shall defend, indemnify and hold harmless MANNATECH and its
affiliates, and respective officers, directors, employees and agents, from and
against all claims, liabilities, demands, damages, expenses and losses
(including reasonable attorneys’ fees and expenses) arising out of or connected
with any breach by ITS SUPPLIER of any of its obligations under this Agreement.

 

17. Force Majeure.

 

ITS SUPPLIER shall not have any liability hereunder if it shall be prevented
from performing any of its obligations hereunder by reason of any factor beyond
its control, including without limitation, fire, explosion, accident, riot,
flood, drought, storm, earthquake, lightening, frost, civil commotion, sabotage,
vandalism, smoke, hail, embargo, act of God or the public enemy, other casualty,
strike or lockout, interference, prohibition or restriction imposed by any
government or any officer or agent, or a change in the policy of the traditional
landowners thereof (“Force Majeure”), and ITS SUPPLIER’S obligations, so far as
may be necessary, shall be suspended during the period of such Force Majeure and
shall be cancelled in respect of such quantities of Powder as would have been
sold hereunder but for such suspension. ITS SUPPLIER shall give MANNATECH prompt
notice of any such Force Majeure, the date of commencement thereof and its
probable duration and shall give a further notice in like manner upon
termination thereof. Each party hereto shall endeavor with due diligence to
resume compliance with its obligations hereunder at the earliest date and shall
do all that it reasonably can to overcome or mitigate the effects of any such
Force Majeure upon its obligations under this Agreement.

 

18. Rights Upon Default.

 

  18.1 ITS SUPPLIER’S Rights Upon Default.

 

If MANNATECH (i.) fails to purchase the quantities of Powder specified for
purchase by MANNATECH hereunder, (ii.) fails to make a payment hereunder when
due, or (iii.) otherwise breaches any term of this Agreement, and such failure
or breach is not cured to ITS SUPPLIER’S reasonable satisfaction within fifteen
(15) business days (in the case of a failure to make a payment) or thirty (30)
calendar days (in any other case) after receipt of notice thereof by MANNATECH,
or if MANNATECH fails to perform or observe any covenant or condition on its
part to be performed or observed when required to be performed and observed, and
such failure continues after the applicable grace period, if any, specified in
this Agreement, ITS SUPPLIER may refuse to make further deliveries hereunder and
may terminate this Agreement upon notice to MANNATECH, and in addition, shall
have such other rights and remedies, including the right to recover damages, as
are available to ITS SUPPLIER under applicable law or otherwise.

 

  18.2 MANNATECH’S Rights Upon Default.

 

If ITS SUPPLIER fails in any material respect to perform its obligations
hereunder, and such failure is not cured to MANNATECH’S reasonable satisfaction
within thirty (30) calendar days after notice thereof by MANNATECH, MANNATECH
shall have the right to refuse to accept further deliveries hereunder and to
terminate this Agreement upon notice to ITS SUPPLIER, and in addition, shall
have such other rights and remedies, including the right to recover damages, as
are available to MANNATECH under applicable law or otherwise. Any subsequent
delivery of Powder to MANNATECH after any default by ITS SUPPLIER under this
Agreement shall not constitute a waiver of any rights of MANNATECH arising out
of such prior default; nor shall MANNATECH’S failure to insist upon strict
performance of any provision of this Agreement be deemed a waiver by MANNATECH
of any of its rights or remedies hereunder or under applicable law or a waiver
by MANNATECH of any subsequent default by ITS SUPPLIER in the performance of or
compliance with any of the terms of this Agreement.

 

19. Further Assurances.

 

The Parties shall execute and deliver such additional documents and take such
additional actions as either Party may reasonably deem to be necessary or
appropriate to more fully consummate the transactions contemplated by and affect
the purposes of this Agreement. All such additional documents and actions shall
be deemed to have been executed, delivered or taken on the date of this
Agreement, except as may otherwise be appropriate.

 

8



--------------------------------------------------------------------------------

20. Authority.

 

The Parties represent that they have full capacity and authority to grant all
rights and assume all obligations they have granted and assumed under this
Agreement.

 

21. Succession.

 

The Parties hereto may not assign or otherwise transfer this Agreement or any of
its rights or obligations hereunder (including, without limitation, by merger or
consolidation) without the prior written consent of the other party. Subject to
the immediately preceding sentence, this Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
assigns.

 

22. Notices.

 

All notices and other communications with respect to this Agreement shall be in
writing and shall be deemed to have been duly given when delivered personally or
three (3) days following deposit in the mails, first class mail, postage
prepaid, to the address set forth below, or such other address hereafter
specified in like manner by one Party to the other:

 

If to MANNATECH:  

600 S. Royal Lane, #200

   

Coppell, Texas 75019

   

Attention: General Counsel

If to ITS SUPPLIER:  

****

   

****

   

****

 

23. Applicable Law; Venue.

 

This Agreement shall be governed by and construed in accordance with the laws of
New South Wales, Australia. Venue of any action brought to enforce or interpret
this Agreement shall only be New South Wales, Australia.

 

24. Interpretation.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of such
illegal, invalid or unenforceable provision, there shall be added as part of
this Agreement, a provision as similar in its terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

25. No Inconsistent Actions.

 

Each party hereto agrees that it will not voluntarily undertake any action or
course of action inconsistent with the provisions or intent of this Agreement
and will promptly do all acts and take all measures as may be appropriate to
comply with the terms, conditions and provisions of this Agreement.

 

26. Survival.

 

The expiration or termination of the Term shall not impair the rights or
obligations of the Parties which have accrued hereunder prior to such expiration
or termination. The provisions of Paragraphs 12, 16, and 18 hereof, and the
rights and obligations of the Parties thereunder, shall survive the expiration
or termination of the Term.

 

27. Entire Agreement.

 

Except as otherwise contemplated hereby, this Agreement and constitute the
entire agreement of the Parties, and supersedes all prior agreements and
understandings (oral and written), between or among the parties with respect to
the subject matter hereof.

 

[Signature Page Follows]

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

ACCEPTED AND AGREED.

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original but all of which together will constitute one and the same
document.

 

EXECUTED on behalf of the corporation named

below by the authorised person(s) whose signature

appears below pursuant to the authority specified.

Corporation: **** (ITS SUPPLIER)

Authority: Section 127 of the Corporations Law (Australia)

 

****

 

****

Signature of authorised person

 

Signature of authorised person

****

 

****

Name of authorised person

 

Name of authorised person

Office held: DIRECTOR

 

Office held: DIRECTOR

 

EXECUTED on behalf of the corporation named

below by the authorised person(s) whose signature

appears below pursuant to the authority specified.

Corporation: MANNATECH, INC.

Authority: Section 127 of the Corporations Law (Australia)

 

/s/ Terry Persinger

--------------------------------------------------------------------------------

 

/s/ Jeff Bourgoyne

--------------------------------------------------------------------------------

Signature of authorised person

 

Signature of authorised person

March 26, 2004

 

March 29, 2004

Terry Persinger

 

Jeff Bourgoyne

Office held: President

 

Office held: Senior Vice-President

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

Exhibit A

 

Raw Material Technical Specifications

as of February 19, 2003

 

Department: Technical

  

RM 101

  

Page 1 of 1

Subject: Australian Bush Plum Powder

       

Version No: 1

 

1. Botanical Name

 

****

 

2. Common Names

 

****

 

3. Geographical Source

 

****

 

4. Plant Part Used

 

****

 

5. Type of Preperation

 

****

 

6. Characteristics

 

  6.1 General Appearance (TM 101)

 

****

 

  6.2 Organoleptic Properties (TM 102)

 

****

 

  6.3 Moisture Content (TM 103)

 

****

 

  6.4 Total Ash (TM 104)

 

****

 

  6.5 Heavy Metals (TM 105)

 

****

 

  6.6 Partical Size (TM 106)

 

****

 

  6.7 Ascorbic Acid Content (TM 107)

 

****

 

  6.8 Organochlorine, Organophosphorus Fungicides and Herbicides Residues (TM
108)

 

****

 

  6.9 Microbial Limits

 

****

 

****

 

****

 

Presence of E. coli – not detected in 1g

Presence of Salmonella spp. – not detected in 10g

 

End of Document

 

Commercial in Confidence

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

Exhibit B

 

Raw Material Technical Specifications

as of February 19, 2003

 

Department: Technical

   SM 101                   Page 1 of 1

Subject: Australian Bush Plum

                       Version No: 1

 

1. Botanical Name

 

****

 

2. Common Names

 

****

 

3. Plant Part Used

 

****

 

4. Geographical Distribution

 

****

 

5. Description

 

****

****

****

 

****

****

****

 

6. Characteristics

 

  6.1 Plant Part

 

****

 

  6.2 General Appearance

 

****

 

  6.3 Organoleptic Properties

 

****

 

  6.4 Cleanliness

 

****

 

  6.5 Purity

 

****

 

  6.6 Organochlorine, Organophosphorus Fungicides and Herbicides

 

****

 

  6.7 Ascorbic Acid Content

 

****

 

End of Document

 

Commercial in Confidence

 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12